--------------------------------------------------------------------------------

Exhibit 10.2


 
Form of Amendment No. 1 to Severance Compensation Agreement
 
AMENDMENT NO. 1 TO
 
SEVERANCE COMPENSATION AGREEMENT
 
THIS AMENDMENT is entered into as of December 31, 2008 by and between
_________________________ (“Executive”) and Callon Petroleum Company (the
“Company”).
 
WITNESSETH THAT:
 
WHEREAS, Executive and the Company have previously entered into the Severance
Compensation Agreement dated April 15, 2008 (the “Agreement”); and
 
WHEREAS, Executive and the Company desire to amend the Agreement for compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, effective as of December 31, 2008, the Agreement is amended as
follows:
 


 
 
1.
Section 3.5 of the Agreement is hereby deleted in its entirety and replaced with
the following:



 
3.5            Date of Termination. “Date of Termination” shall mean: (i) if
this Agreement is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Executive shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period); or (ii) if Executive’s employment is terminated pursuant to Section 3.3
or if Executive’s employment is terminated for any other reason, the date
Executive incurs a “separation from service” (as such term is defined in final
Treasury Regulations issued under Code Section 409A and any other guidance
issued thereunder).
 
 
2.
The last paragraph of Section 4.2(b) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 
If the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with an opinion that he has substantial authority not to
report any Excise Tax on his federal income tax return. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that a
Gross-Up Payment which will not have been made by Callon should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Callon exhausts its remedies pursuant to Section
4.2(c) and Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by Callon to or for
the benefit of Executive, but in no event later than the end of Executive’s
taxable year next following Executive’s taxable year in which he remits the
related taxes.
 
 
8

--------------------------------------------------------------------------------

 

 
3.
Section 5.1(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 
 
(a)
Notwithstanding any provision to the contrary in any stock option agreement,
restricted stock agreement, or other applicable agreement that may be
outstanding between Executive and Callon, all outstanding units, stock options,
incentive stock options, performance shares, performance awards, stock
appreciation rights, career shares, bridge shares, and shares of restricted
stock (the “Stock Rights”) then held by Executive shall immediately become
exercisable and Executive shall become one hundred percent (100%) vested in such
Stock Rights held by or for the benefit of Executive; provided, however, that
such Stock Rights shall not be accelerated if it would be an impermissible
acceleration under Section 409A of the Code.  In the event that, and to the
extent that, Callon is unable to provide for acceleration of vesting in
accordance with this paragraph as a result of the provisions in existence prior
to a Change of Control of any plan or agreement, Callon shall provide in lieu
thereof a lump sum cash payment equal to the difference between the total value
of such outstanding Stock Rights as of the Executive’s Date of Termination and
the total value of the Stock Rights in which the Executive is vested as of the
Executive’s Date of Termination, payable within the time specified in Section
4.1(a). The value of such accelerated vesting in the Executive’s Stock Rights
shall be determined by the Board in good faith based on a valuation performed by
an independent consultant mutually agreed to by the Board and Executive.

 
Notwithstanding the above provisions of this Section 5.1(a), no accelerated
vesting or cash out shall apply to any agreement to the extent such acceleration
or cash out would cause the compensation payable thereunder to fail to qualify
as “performance-based compensation” under Section 162(m)(4)(C) of the Code.
 
 
4.
A new Article 16 is added to the Agreement as follows:

 
Six Month Delay.  To the extent (i) any payment or benefit to which Executive
becomes entitled under this Agreement in connection with Executive’s termination
of employment with Callon constitutes deferred compensation subject to Code
Section 409A, and (ii) Executive is deemed at the time of such termination of
employment to be a “specified employee” under Code Section 409A, then such
payment or benefit shall not be made or commence until the earliest of (A) the
expiration of the six (6) month period measured from the date of Executive’s
“separation from service” (as such term is defined in final Treasury Regulations
issued under Section 409A of the Code and any other guidance issued thereunder)
with Callon; or (B) the date of Executive’s death following such separation from
service.  Upon the expiration of the applicable deferral period, any payment or
benefit which would have otherwise been made during that period in the absence
of this Article 16 shall be made to Executive or Executive’s
beneficiary.  Executive has reviewed with Executive’s own tax advisors the tax
consequences of this Agreement and the transactions contemplated
hereby.  Executive is relying solely on his or her tax advisors and not on any
statements or representations of Callon or any of its agents and understands
that Executive (and not Callon) shall be responsible for Executive’s own tax
liability that may arise as a result of this Agreement or the transactions
contemplated hereby, except as otherwise specifically provided in this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 

 
5.
This Amendment may be executed in any number of counterparts, each of which
shall be an original, and all of which together shall constitute one agreement.



 
IN WITNESS WHEREOF, Executive has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, as of the
date first written above.
 
 

 
[Grantee]
        By:          
Callon Petroleum Company
       
By:
 
 
Name:  Fred L. Callon
 
Title:  President

 
 
10

--------------------------------------------------------------------------------